Citation Nr: 0916397	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  03-29 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a left foot 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1983, and from December 14, 2003, to December 16, 2003.  She 
had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a right knee disability secondary 
to a service-connected left knee disability, and denied the 
Veteran's claim for service connection for a left foot 
disability, to include as secondary to the service-connected 
left knee disability.  The Board remanded the claims for 
additional development in July 2007.


FINDINGS OF FACT

1.  The claim for service connection for a right knee 
disability secondary to a service-connected left knee 
disability was previously denied in a December 2001 rating 
decision.  The Veteran was notified of the decision but did 
not perfect an appeal.  

2.  Since the December 2001 rating decision, the evidence 
received with respect to the claim for service connection for 
a right knee disability secondary to a service-connected left 
knee disability is new, in that it was not previously 
considered by decision makers.  The evidence, however, is 
largely cumulative, and not material, as it does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran's left foot disability (plantar fasciitis) 
first manifested many years after her separation from service 
and is not related to his service or to any aspect thereof, 
including her service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied the claim 
for service connection for a right knee disability secondary 
to a service-connected left knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a right knee disability 
secondary to a service-connected left knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  A left foot disability (plantar fasciitis) was not 
incurred in or aggravated by the Veteran's active service, 
and is not proximately due to or the result of, or aggravated 
by, her service-connected left knee disability.  38 U.S.C.A. 
§§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for a right knee disability secondary to a 
service-connected left knee disability in a December 2001 
rating decision.  At the time of the December 2001 denial, 
the RO found that while the Veteran had been diagnosed with a 
right knee disability, there was no probative evidence 
demonstrating that the Veteran developed a right knee 
disability in service, or that her right knee disability 
developed as a result of, or was aggravated by her service-
connected left knee disability, and the claim was denied.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the December 2001 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen her claim in January 2003.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, the Veteran's post-service treatment records, and 
her own statements.  

Additional evidence received since the December 2001 denial 
includes clinical records dated from August 2003 to April 
2008, which show periodic treatment for a right knee 
disability (chondromalacia patella).  Those records do not 
relate the Veteran's right knee disability to her active 
service, including to her service-connected left knee 
disability.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein she alleges that her right knee 
disability developed as a result of or is aggravated by her 
service-connected left knee disability

The Board finds that new and material evidence sufficient to 
reopen the claim for service connection for a right knee 
disability has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
Veteran received treatment for a right knee disability, those 
records do not show that the Veteran's right knee disability 
was incurred or aggravated as a result of her period of 
active service, including as a result of her left knee 
disability.  Accordingly, they are largely cumulative of 
evidence already of record, and do not constitute evidence 
that raises a reasonable possibility of substantiating the 
claim for service connection for a right knee disability.  
The claim for service connection for a right knee disability 
therefore cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).  The evidence at the time of the 
previous final denial showed that the Veteran had a 
disability of the right knee.  Accordingly, the new evidence 
showing only that the Veteran has continued to receive 
treatment for a right knee disability does not relate to any 
unestablished facts necessary to substantiate the claim.  
38 C.F.R. § 3.303.  

Neither may the claim for service connection be reopened on 
the basis of the statements submitted by the Veteran.  The 
Veteran's statements are new but not material.  The Veteran, 
as a layperson without ostensible medical expertise, is not 
competent to opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can attest to the symptoms (including 
worsening of symptoms) that she experienced, she lacks the 
medical competence to determine that her right knee 
disability was incurred in or aggravated by service, or 
developed as a result of her service-connected left knee 
disability.  Additionally, the Veteran's statements are 
mainly cumulative of those considered at the time of the last 
final decision on this issue.

Although the Veteran has submitted new evidence with respect 
to the claim for service connection for a right knee 
disability that was not before the RO in December 2001, the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  The Board 
finds that new and material evidence has not been submitted.  
The new evidence does not show that the Veteran's right knee 
disability was incurred or aggravated during her period of 
active service, or that it is related to her service-
connected left knee.  Therefore, the new evidence is not 
material.  Thus, the claim for service connection for a right 
knee disability is not reopened and the benefits sought on 
appeal remain denied.  
Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists; and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that she developed plantar fasciitis of 
her left foot as a result of her service-connected left knee 
disability.  Alternatively, she asserts that her left knee 
disability aggravates her plantar fasciitis.

The Veteran's service medical records are negative for any 
findings of left plantar fasciitis, or for any complaints 
related to the left heel.  In October 1982, the Veteran 
reported to sick call with complaints of pain in the arches 
of her feet and in her shins.  Physical examination revealed 
tenderness in the arch areas of both feet with pressure to 
the arches.  There were no other abnormalities.  The 
assessment was rule out shin splints.  On follow up 
evaluation in November 1982, the Veteran was prescribed arch 
supports.  As the Veteran's service medical records do not 
demonstrate complaints of heel pain or diagnoses of plantar 
fasciitis, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of her 
plantar fasciitis.  38 C.F.R. § 3.303(b).  The first post-
service record of a complaint of left heel pain is dated in 
August 2002.  The Veteran at that time reported a history of 
constant, stabbing left heel pain that was worse with 
standing.  Physical examination revealed no edema, skin 
discoloration, evidence of trauma, ulcers, or calluses.  The 
assessment was acute left heel pain.  X-ray examination 
revealed a spur formation on the plantar aspect of the os 
calcis.  The impression was calcaneal spur.  The first 
diagnosis of plantar fasciitis of record is dated in April 
2003, when the Veteran underwent a VA foot examination.  At 
that time, she reported a one-year history of constant left 
heel pain that had recently subsided due to relative 
inactivity after left knee surgery.  She described the pain 
as sharp in nature when present, and localized to the left 
medial heel.  The pain spread to the lateral heel but did not 
spread to the anterior foot.  She stated that she used heel 
cups in both shoes to alleviate her pain.  Physical 
examination revealed tenderness to palpation of the left 
medial heel but no objective abnormalities of the foot or 
ankle.  The diagnosis was plantar fasciitis of the left foot.  
The examiner opined that the left heel condition was not 
likely secondary to the left knee condition but did not 
provide a rationale for so finding.

Clinical records dated from April 2003 to August 2003 do not 
refer to the left foot.

In support of her claim, the Veteran submitted an August 2003 
letter from her private orthopedist, in which the orthopedist 
stated that the Veteran had been seen for left plantar 
fasciitis.  The orthopedist felt that the plantar fasciitis 
had most likely developed as a result of "increased load 
into the left lower extremity, protecting her left knee 
condition."  The orthopedist, did not, however, explain the 
manner in which an "increased load" in the left lower 
extremity could result in plantar fasciitis.  

Clinical records dated from August 2003 to April 2008 do not 
refer to the left foot.

Because neither the VA physician nor the private physician 
provided an adequate rationale for their opinions, in May 
2008, VA obtained an additional etiological opinion 
addressing whether it was as likely as not that the Veteran's 
left plantar fasciitis was related to her service-connected 
left knee disability.  In determining that the plantar 
fasciitis was unrelated to the service-connected left knee 
disability, the examiner noted that the Veteran did not 
complain of left heel pain in service, nor in the many post-
service records of treatment pertaining to her left knee.  In 
the absence of such complaints, and because the foot and the 
knee were distinct anatomical areas with different bony 
structures and unrelated nerve supplies, it was unlikely that 
the left plantar fasciitis was related to her active service, 
including her service-connected left knee disability.  The 
plantar fasciitis was instead more likely etiologically 
related to congenital pes planus that was asymptomatic in 
service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns more probative value to the 
May 2008 opinion finding that the Veteran's plantar fasciitis 
is unrelated to her active service, including her service-
connected left knee disability, than to the August 2003 
opinion from her treating orthopedist finding that her left 
knee disability caused the development of plantar fasciitis.  
Significantly, the private physician provided no medical 
explanation for the conclusion that plantar fasciitis 
developed as result of protecting the left knee.  In 
contrast, the May 2008 VA opinion provided a concrete 
rationale for concluding that the Veteran's development of 
left plantar fasciitis was not likely due to active service, 
including her service-connected left knee disability.  As the 
opinion submitted by the appellant has been determined to be 
of less probative value than the May 2008 VA opinion finding 
no likely relationship between service and the later 
development of left plantar fasciitis, the Board finds that 
service connection for plantar fasciitis is not warranted.

The evidence reflects that the Veteran initially complained 
of left heel pain in August 2002, more than 20 years after 
her separation from service.  In view of the lengthy period 
without treatment or complaints of the condition, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there preponderance of the evidence is against a 
finding establishing a medical nexus between military service 
and the Veteran's left plantar fasciitis.  Thus, service 
connection on a direct basis is not warranted.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  Nor is service 
connection on a secondary basis warranted, as the May 2008 VA 
examiner specifically determined that there was no 
relationship between the Veteran's left plantar fasciitis and 
her service-connected left knee disability.  There is no 
probative competent contrary opinion of record.  Accordingly, 
the Board finds that service connection for plantar fasciitis 
is not warranted.

The Board has considered the Veteran's assertions that her 
plantar fasciitis is related to his period of active service, 
including to his service-connected left knee disability.  To 
the extent that the Veteran ascribes her current disorder to 
a service-connected disability, however, her opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's plantar fasciitis first manifested many years 
after service and is not related to her active service, to 
any incident therein, or to any service-connected disability.  
As the preponderance of the evidence is against the Veteran's 
claim for service connection for plantar fasciitis, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, February 
2004, and September 2007; a rating decision in May 2003; and 
a statement of the case in August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Additionally, at the time of the 
prior final denial of the claim for service connection for a 
right knee disability in December 2001, VA informed the 
Veteran that her claim was denied because she had failed to 
submit evidence that demonstrated that her right knee 
disability was related to her active service, including to 
her service-connected left knee disability. This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2003 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained an etiological opinion in 
relation to the claim for service connection for a left foot 
disability.  VA is not required to provide an examination 
with respect to the previously denied claim of entitlement to 
service connection for a right knee disability unless new and 
material evidence has been presented.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a right knee disability 
secondary to a service-connected left knee disability has not 
been submitted.  The claim is therefore denied.

Service connection for a left foot disability, to include as 
secondary to a service-connected left knee disability, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


